Citation Nr: 9918159	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  92-22 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active military service from December 1942 to 
October 1945.  While in service, he was held captive as a 
prisoner of war (POW) of the German Government from February 
to May of 1945. the veteran was a former prisoner of war of 
the Republic of Germany from February to May of 1945.  He 
died in August 1991.  The appellant is the veteran's 
surviving spouse.

This appeal arises from an October 1992 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO denied the appellant's claim 
for service connection for the cause of the veteran's death, 
and denied a claim of entitlement to Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.

The Board notes that in August 1995 the veteran testified at 
a hearing conducted by a Board Member sitting at the RO.  
That Board Member is no longer employed at the Board.  In 
April 1999, the veteran indicated that he did not want an 
additional hearing.


FINDINGS OF FACT

1.  The cause of the veteran's death was carcinoma of the 
cancer with metastasis to the liver and lung and hepatic 
encephalopathy. 

2.  At the time of his death, the veteran was service 
connected for bronchiectasis, right lower lobe, evaluated as 
30 percent disabling, residuals of frozen feet, evaluated as 
30 percent disabling, and a psychophysiological 
gastrointestinal reaction, evaluated as 10 percent disabling; 
severe malnutrition due to anorexia was also noted at the 
time of the veteran's death and he was a former POW.

3.  The claims file does not contain competent evidence 
establishing that there is a nexus between the veteran's 
fatal metastatic colon cancer and any disease or injury 
incurred during service.

4.  The veteran was not permanently and totally disabled due 
to service-connected disability at the time of his death.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The appellant's claim of entitlement to Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code lacks entitlement under the law.  38 
U.S.C.A. § 3501(a)(1) (West 1991 & Supp. 1998); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The evidence shows that the veteran was a former prisoner of 
war of the Republic of Germany from February to May of 1945.  
See 38 U.S.C.A. § 101(32)(A) (West 1991).  The appellant is 
the veteran's surviving spouse.  The appellant essentially 
asserts that the veteran's service-connected disabilities, or 
other disabilities incurred as a result of service, 
contributed to his death.

The veteran died on August [redacted], 1991.  The cause of death 
listed in "part I" of the veteran's death certificate was 
listed as hepatic metastases with encephalopathy (of two 
weeks' onset prior to death), due to, or as a consequence of, 
metastatic carcinoma of the colon (of four years' onset prior 
to death), due to, or as a consequence of, superior and 
inferior vena caval obstructions (of one week to one years' 
onset prior to death).  In "part II" of the death 
certificate, "Other significant conditions contributing to 
death but not resulting in the underlying cause given in part 
I," were listed as advanced degenerative arthritis, and DVT 
(deep vein thrombosis) of the legs.  

A review of records from the Fairview General Hospital 
(Fairview), dated between 1987 and 1991, shows that the 
veteran underwent a right hemicolectomy in September 1987, 
and that the diagnosis was carcinoma of the cecum with 
transmural extension but no lymph node involvement.  The 
diagnosis notes that his CEA (carcinoembryonic antigen) was 
considered normal for a smoker (other Fairview records note a 
history of smoking one pack per day for 25 years).  A 
Fairview record, dated in October 1990, shows that the 
veteran was admitted with advanced progressive metastatic 
carcinoma of the colon.  The report indicates that in May 
1988 the veteran was noted to have bilateral pulmonary 
metastases, which had progressed in spite of chemotherapy.  
The report also indicates that in February 1990, he developed 
superior vena caval syndrome due to thrombosis of bilateral 
brachiocephalic veins which was "probably" associated with 
insertion of a catheter.  A Fairview report, dated in August 
1991, indicates that in February 1991, a CT scan had revealed 
progressive metastases in the abdomen and lymph nodes.  The 
final diagnoses noted end stage metastatic colon carcinoma, 
with metastases to the liver, T1 vertebral body, skeleton and 
pulmonary system, as well as hepatic encephalopathy, advanced 
degenerative joint disease of both hip joints, venal caval 
syndrome due to a catheter, and left leg DVT.  Severe 
malnutrition due to profound anorexia was also noted.

At the time of his death, the veteran was service connected 
for bronchiectasis, right lower lobe, evaluated as 30 percent 
disabling, residuals of frozen feet, evaluated as 30 percent 
disabling, and a psychophysiological gastrointestinal 
reaction, evaluated as 10 percent disabling.  His combined 
service-connected disability evaluation was 60 percent.

A veteran's surviving spouse is entitled to dependency and 
indemnity compensation if a service-connected disability 
either caused or contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  In order to be service 
connected, a disability must be the result of a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998). 

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

However, the threshold question is whether the appellant has 
presented evidence of a well-grounded claim.  To establish 
that a claim for service connection is well grounded, an 
appellant must demonstrate a medical diagnosis of a current 
disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997).  

Where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The assertions of a lay party on matters of medical causation 
or date of inception of a disease or disability are not 
sufficient to make a claim well grounded.  Moray v. Brown, 5 
Vet. App. 511 (1993).

In this case, there is no competent medical evidence in the 
record which establishes a nexus or link between the cause of 
the veteran's death and an in-service injury or disease.  
Specifically, the veteran was separated from service over 45 
years prior to his death, his service medical records are 
negative for any complaints or treatment involving hepatic 
metastases with encephalopathy, metastatic carcinoma of the 
colon, or superior and inferior vena caval obstructions, or 
the "other significant conditions which contributed to his 
death but not resulting in the underlying cause" (per the 
death certificate).  The claims file does not contain a 
competent opinion indicating that any of the veteran's 
service-connected disabilities contributed to his death, or 
that the veteran's cause of death is otherwise related to his 
service.  Accordingly, the appellant's claim must be denied 
as not well grounded.

In reaching its decision, the Board has considered the 
appellant's assertions that the veteran's service-connected 
disabilities are related to the cause of his death, to 
include the fact that he was denied life insurance due to 
poor health as far back as 1946.  The Board has also 
considered the appellant's arguments that several other  
disabilities, which were nonservice connected at the time of 
the veteran's death, were in fact incurred as a result of 
service, and may have contributed to his death.  In this 
regard, the appellant appears to argue that the veteran's 
history of weight loss, poor diet, exposure to freezing 
temperatures, and beatings during his time as a prisoner of 
war, as well as his subsequent arthritis and intestinal 
symptoms, show that the veteran had several diseases which 
merit presumptive service connection under 38 U.S.C. § 
1112(b) (West 1991) and 38 C.F.R. § 3.309(c) (1998).  In 
particular, the appellant has pointed out that avitaminosis, 
chronic dysentery, malnutrition, post-traumatic 
osteoarthritis, and irritable bowel syndrome are included 
among the diseases entitled to presumptive service 
connection.  See id.  She further argues that these disorders 
contributed to the cause of the veteran's death.  However, 
these contentions concern medical matters which are beyond 
the competency of lay persons.  For this reason, the 
contentions of the appellant, as they relate to the etiology 
of the disease process at issue, in absence of adequate 
supporting medical authority, have no probative value.  
Espiritu, supra.  Malnutrition was noted in the veteran's 
terminal hospital records but it was attributed to profound 
anorexia or loss of appetite, which evidently was of recent 
onset, given the absence of such a finding in antecedent post 
service medical records.  (Service medical records show that 
the veteran lost approximately 40 pounds during his 
confinement but regained 36 pounds prior to his separation 
from service; he gained an additional 20 to 25 pounds after 
service and it is apparent that his weight remained 
relatively stable thereafter until he was diagnosed with 
cancer.)  In any event, while his malnutrition at the time of 
death was severe in nature, this condition was not listed in 
the death certificate as a cause of death.  The claims file 
does not contain competent evidence showing that the veteran 
had any other presumptive disease as listed in 38 C.F.R. 
§ 3.309(c), nor is there competent evidence showing that any 
presumptive disease listed in 38 C.F.R. § 3.309(c) 
contributed to the veteran's death.  To the extent that the 
veteran's death certificate lists "advanced degenerative 
arthritis" as one of the "other significant conditions 
contributing to death but not resulting in the underlying 
cause given in part I," degenerative arthritis is distinct 
from post-traumatic arthritis, see e.g., Cross v. Derwinski, 
2 Vet. App. 150, 153 (1991).  Furthermore, there is no 
evidence of arthritis during the one-year presumption period 
following separation from service. See 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (1998).  Finally, the mention of 
degenerative arthritis on the death certificate does not, by 
its terms, indicate a substantial or material causal 
connection, within the meaning of 38 C.F.R. § 3.312, between 
the veteran's degenerative arthritis and his death; the 
disability was listed as an other condition contributing to 
death not related to the underlying cause of death.  
Moreover, as with the veteran's malnutrition, there is no 
competent evidence in the claims file showing that there was 
a causal connection between the veteran's degenerative 
arthritis and his death.  

The Board has also considered the many medical articles 
submitted in support arguments that include the assertion 
that the veteran's colon cancer was caused by the drinking of 
bacteria-infested water during his time as a prisoner of war, 
as well as by his arthritis (which was in turn caused by the 
hardships of his service).  However, the Board  finds that 
the cited material is general in nature, and that it does not 
reasonably approximate the clinical findings in the veteran's 
case.  Therefore it does not provide medical evidence 
demonstrating a causal relationship between any of the 
veteran's service-connected disabilities and the cause of his 
death, or otherwise show that the veteran's cause of death is 
related to his service.  Accordingly, these articles do not 
serve to render the claim well grounded.  See Sacks v. West, 
11 Vet. App. 314 (1998) (journal or treatise evidence 
insufficient to establish a well grounded claim where, 
standing alone, it does not discuss generic relationships 
with a "degree of certainty" such that, under the facts of 
a specific case, there is at least a plausible causality 
based upon objective facts rather than on unsubstantiated 
medical opinion).  Accordingly, the appellant's claim for 
service connection for the cause of the veteran's death must 
be denied as not well-grounded.

Since the record does not include competent medical evidence 
that establishes a nexus or link between  the cause of the 
veteran's death and an in-service injury or disease, the 
Board finds that the appellant has not met her burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  Accordingly, entitlement to service 
connection for the cause of the veteran's death must be 
denied.  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her 
application for a claim for benefits.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  


II.  Survivors' and Dependents' Educational Assistance 
Benefits
 under Chapter 35, Title 38, United States Code.
 
The legal criteria specify that a surviving spouse of a 
veteran is eligible for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35 if the 
veteran died of a service-connected disability or had a total 
disability permanent in nature resulting from a service-
connected disability.  38 U.S.C.A. §§ 3501(a), 3512 (West 
1991 & Supp. 1998); 38 C.F.R. § 21.3021(a) (1998).  In this 
case, the veteran's combined service-connected disability 
evaluation was 60 percent at the time of his death.  Thus, 
the veteran did not have a total disability permanent in 
nature resulting from a service-connected disability at the 
time of his death.  The remaining avenue by which the 
appellant's claim for Chapter 35 benefits may be approved 
must be based on a determination that service connection is 
warranted for the cause of the veteran's death.  However, in 
view of the Board's decision that service connection is not 
warranted for the veteran's death, the Board is without 
authority to grant the benefit sought on appeal.  The Court 
has held that where, as in the appellant's case, the law and 
not the evidence is dispositive of the claim, the claim 
should be denied because of lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the appellant's claim must be denied. 


III.  Conclusion

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than her claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this claim to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded or legally sufficient would be pointless 
and, in light of the law cited above, would not result in a 
determination favorable to her.  VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92); 57 Fed.Reg. 49,747 (1992).  




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

